Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Claims 1-7, 11, 19, 22-31 allowable. The restriction requirement of species, as set forth in the Office action mailed on 4/2/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/2/2021 is fully withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3. 	Claims 1-7, 11, 19, 22-31 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 19, Kern (US 6,657,416) teaches a method of synchronization, comprising: receiving, at a first generator set (e.g., 20a, 16 connected to 20 a, Fig. 3, see Fig. 4a about 16, which includes 30 and 35), data indicating a characteristic for a component of a voltage for a source ( e.g., utility, Fig. 3)   ( 30 in Fig. 4a is supplied with the magnitude of the AC voltage provided by the utility, col 6, line 30-40, 35 in Fig. 4a is used to monitor the utility’s phase sequence and frequency, e.g. col 6, line 40-50) ; receiving, at a second generator set (e.g., 20 b, 16 connected to 20 b, Fig. 3) the data indicating the characteristic for the component of the voltage for the source (e.g., utility, Fig. 3)   (30 is supplied with the magnitude of the AC voltage provided by the utility, col 6, line 30-40, 35 is used to monitor the utility’s phase sequence and frequency, e.g. col 6, line 40-50); calculating (adjusts the magnitude of the AC voltage generated by the generator and adjusts the engine speed of the engine to vary the frequency of the AC voltage generated by the generator such that the magnitude and frequency of the AC voltage generated by the generation matches the magnitude and frequency of the AC voltage of the utility source, claim 1 of Kern, Based on the definition of Merriam-Webster cited in this office action, Match is defined as “set to comparation.” And applicant specification [0044] discloses the comparation is part of calculation) by each of the first (e.g., 20a, 16 connected to 20 a, Fig. 3) and second generator sets (e.g., 20 b, 16 connected to 20 b, Fig. 3), a speed offset parameter  ( e.g., difference between the speed of the generator and the speed of the utility, col 6, line 40-50, ) and a voltage offset parameter ( difference between the  magnitude of AC voltage from generator and the magnitude AC voltage of the utility, col 6, line 34-40) based on the received data( 30 is supplied with the magnitude of the AC voltage provided by the utility, col 6, line 30-40, 35 is used to monitor the utility’s phase sequence and frequency, e.g. col 6, line 40-50), the first and second generator sets configured to receive the same data indicating the component of the voltage for the source ( data ( AC voltage , frequency and phase of the utility, Fig. 3, col 6, line 32-50, the two generator sets are received the same data from utility line) and independently calculate ( for generator 20 a, the calculation is insides 16 connected to 20a, while for the generator 20b, the calculation is in the 16 connected to 20b, Fig. 3) the corresponding speed offset parameter and the corresponding voltage offset parameter( difference between the  magnitude of AC voltage from generator and the AC voltage of the utility, col 6, line 34-40) based on the same data indicating of the voltage for the source ( AC voltage from the utility, col 6, line 34-40). 
	Algrain (US20090108676A1) teaches determining, by the each of the first and second generator sets (Kern teaches each generator use the generator panel 16 to perform synchronization function as shown in Fig. 4a, Fig. 3. [0026] of Algrain also discloses each engine has a control device 124 see Fig. 1 and a central control device 112 can be omitted and 124 can perform the function of 112, which includes synchronization), a corresponding voltage offset indicative( e.g., output of 604 or voltage bias from 606, Fig. 6) of an amount of adjustment to a voltage magnitude of a corresponding output voltage  (see Fig. 6 is the voltage adjustment circuit ) of the each of the first and second generator sets, based on the corresponding voltage offset parameter( input of 604, Fig. 6): determining, by the each of the first and second generator sets, a corresponding speed offset ( output of 218, Fig. 2) indicative of an amount of adjustment to a frequency or a phase ( see Fig. 2 is frequency speed bias circuit) of the corresponding output voltage of the each of the first and second generator sets, based on the corresponding speed offset parameter ( input of 218, Fig. 2), and controlling operation of the each of the first and second generator sets based on the corresponding voltage offset. and the corresponding speed offset ( see Fig. 1, Fig. 2, Fig. 6, the generators are adjusted individually based on voltage offset and speed offset).)
	Uram (US4032793A) teaches. calculate, by each of the first and the second generator sets responsive to receiving a synchronization request (a corresponding speed offset parameter and a corresponding voltage offset parameter (As the external synchronizer functions to match generator and line voltage and frequency after a call for synchronization a timer records the synchronizer process time col 34, line 1-5)
	However, the prior art of records does not teach or suggest to determining, by the each of the first and second generator sets, responsive to receiving the synchronization request, a corresponding voltage offset indicative of an amount of adjustment to a voltage magnitude of a corresponding output voltage of the each of the first and second generator sets, based on the corresponding voltage offset parameter; determining, by the each of the first and second generator sets, responsive to receiving the synchronization request, a corresponding speed offset indicative of an amount of adjustment to a frequency or a phase of the corresponding output voltage of the each of the first and second generator sets, based on the corresponding speed offset parameter in combination with other limitations of the claim.
With regard to claims 2-7, 11, 22-24, they depend on claim 1 or claim 19.
	With regard  to Claim 25, Kanayama( US 2015/0076903)), teaches a method of synchronizing a group of paralleled generator sets ( e.g., slave 12_1, slave 12_2, Fig. 8 of Kanayama), comprising: receiving, over a network ( see Fig. 8, network between the master and the slave), at a first generator set of the group (e.g., slave 12_1, Fig. 8 of Kanayama), a first synchronization request for synchronizing ( T201, Fig. 8 of Kanayama ) a first output of the first generator set to a first voltage component of a first source ( target value outputting unit output V*, Fig. 10 of Kanayama) ; broadcasting, via the network ( network between the  at the first generator set ( slave 12_1, Fig. 8 of Kanayama) , a first identifier of the first source ( master 11, Fig. 8 of Kanayama) to at least a second generator set of the group( slave 12_2, Fig. 8 of kanayama) ( see information sent from slave 12_1 to slave 12_2).
However, the prior art of record fails to teach or suggest receiving, over the network, a second identifier of a second source from the second generator set,
wherein the second generator set has received a second synchronization request for
synchronizing a second output of the second generator set to a second voltage
component of the second source; a magnetic synchronization circuit select, for the first generator set, a source from the first source and the second source based on a characteristic of the first generator set and the second generator set; and synchronize the first output of the first generator set and the second output of the second generator set to the selected source in combination with other limitations of the claim.
With regard to claims 26-31, they depend on claim 25.
	       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Terminal Disclaimer
The terminal disclaimer filed on 9/6/2022 disclaiming the terminal portion of
any patent granted on this application which would extend beyond the expiration date of US
10,418,817 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
       Shim ( US 6560302 B1) teaches about  sync generator that monitors the sync detection signal and, if the sync detection signal is in sync with the sync protection window signal, outputs the sync detection signal, and if the sync detection signal is out of sync with the sync protection window signal, issues the sync insertion request to said sync insertion and protection device;                                                                                                                                                                                     
	Grocutt (US 9292036 B2) teaches about determining within the slave clock replica generator at least the frequency of the slave clock replica from a sync response transfer received over the interface from the slave device, the sync response transfer being issued in response to detection of said sync request transfer by the slave device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/PINPING SUN/
Primary Examiner, Art Unit 2836